Case 1:19-cv-00742-LPS Document 313 Filed 11/05/19 Page 1 of 2 PageID #: 13973



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,

                       Plaintiffs,
V.                                                            C.A. No. 19-742-LPS

VMWARE, INC.,

               Defendant.


                                     MEMORANDUM ORDER

       At Wilmington this 5th day of November, 2019:

       Having reviewed the letters concerning discovery (D.I. 302, 303, 304) submitted by

Plaintiffs Cirba Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively, "Plaintiffs"), and Defendant

VMware, Inc. ("Defendant"), IT IS HEREBY ORDERED that:

       1.      The parties shall hereafter meet and confer at least every Friday, at a time

agreeable to both parties, until the end of 2019.

       2.      Conferences are set for November 19, December 3, December 17, and December

30, to be held at 4:45 p.m. in Judge Stark' s jury room (hereinafter, the "Standing Conferences").

               a.      At the Standing Conferences, each party shall be represented at least by

Delaware counsel.


               b.      Three (3) days prior to each of the Standing Conferences (i.e., on

November 16, November 30, December 14, and December 27, respectively):
Case 1:19-cv-00742-LPS Document 313 Filed 11/05/19 Page 2 of 2 PageID #: 13974




                              1.     any party seeking relief shall file with the Court no later than 1:00

  p.m. a letter, not to exceed three (3) pages, outlining the issues in dispute and its position on

  those issues; or


                              n.     if no party seeks relief, the parties shall file with the Court no later

  than 1:00 p.m. a joint letter advising the Court that no conference is needed.


                  b.      Two (2) days prior to each of the Standing Conferences (i.e., on

  November 17, December 1, December 15, and December 28, respectively), any party opposing

  an application for relief may file a letter, not to exceed three (3) pages, outlining that party' s

  reasons for its opposition.


                  c.          Courtesy copies of the parties' letters shall be emailed to the Court as soon

  as possible after filing.


                  d.      The Court may cancel any of the Standing Conferences after reviewing the

  parties' letter submissions.


          3.      The Court finds the above-described procedures, although unusual, are warranted,

  due to the high degree of litigiousness demonstrated by the parties and the need to keep this case

  on track for an expedited trial.




                                                            H
                                                            k ~tP
                                                                .
                                                             UNITED STATES DISTRICT JUDGE
                                                                                               STARK




                                                        2
